McGEE, Judge,
dissenting.
Because I believe the trial court failed to fully comply with N.C. Gen. Stat. §§ 50A-110 and 50A-206,1 would remand.
First, I disagree with the assumption that, if the trial court’s contact with the New Jersey court was mandatory as opposed to discretionary, the trial court was not required to comply with any provisions of N.C.G.S. § 50A-110, which states:
Communication between courts.
(a) A court of this State may communicate with a court in another state concerning a proceeding arising under this Article.
(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.
(c) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.
*541.(d) Except as otherwise provided in subsection (c), a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.
(e) For the purposes of this section, “record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
N.C.G.S. § 50A-110. Though not determinative, it is instructive that N.C.G.S. § 50A-110 falls under the section of the UCCJEA entitled “General Provisions” and N.C.G.S. § 50A-110 itself is entitled “Communication between courts[,]” not “Discretionary communication between courts.” Smith Chapel Baptist Church v. City of Durham, 350 N.C. 805, 812, 517 S.E.2d 874, 879 (1999) (“[T]his Court has stated that the title of an act should be considered in ascertaining the intent of the legislature.”). N.C.G.S. § 50A-110 is an enabling statute. As the “Official Comment” states:
This section emphasizes the role of judicial communications. It authorizes a court to communicate concerning any proceeding arising under this Act. This includes communication with foreign tribunals and tribal courts. Communication can occur in many different ways such as by telephonic conference and by on-line or other electronic communication. The Act does not preclude any method of communication and recognizes that there will be increasing use of modem communication techniques.
Communication between courts is required under Sections 204, 206, and 306 and strongly suggested in applying Section 207. Apart from those sections, there may be less need under this Act for courts to communicate concerning jurisdiction due to the prioritization of home state jurisdiction. Communication is authorized, however, whenever the court finds it would be helpful. The court may authorize the parties to participate in the communication. However, the Act does not mandate participation. Communication between courts is often difficult to schedule and participation by the parties may be impractical. Phone calls often have to be made after-hours or whenever the schedules of judges allow.
This section does require that a record be made of the conversation and that the parties have access to that record in order to be informed of the content of the conversation. The *542only exception to this requirement is when the communication involves relatively inconsequential matters such as scheduling, calendars, and court records. Included within this latter type of communication would be matters of cooperation between courts under Section 112. A record includes notes or transcripts of a court reporter who listened to a conference call between the courts, an electronic recording of a telephone call, a memorandum or an electronic record of the communication between the courts, or a memorandum or an electronic record made by a court after the communication.
The second sentence of subsection (b) protects the parties against unauthorized ex parte communications. The parties’ participation in the communication may amount to a hearing if there is an opportunity to present facts and jurisdictional arguments. However, absent such an opportunity, the participation of the parties should not... be considered a substitute for a hearing and the parties must be given an opportunity to fairly and fully present facts and arguments on the jurisdictional issue before a determination is made. This may be done through a hearing or, if appropriate, by affidavit or memorandum. The court is expected to set forth the basis for its jurisdictional decision, including any court-to-court communication which may have been a factor in the decision.
My reading of N.C. Gen. Stat. § 50A-110 and its Official Comment is that § 50A-110 applies to the entire UCCJEA. Section (a) enables the trial court to contact a court in another state whenever the trial court determines contact would be helpful, even if not specifically mandated by another part of the UCCJEA. I believe sections (b) through (e) apply whenever the trial court contacts a court in another state concerning matters of jurisdiction.
I do not believe the protections against unauthorized ex parte communications and the notice provisions of § 50A-110 apply to discretionary ex parte communications but do not apply when contact is mandated by statute. N.C.G.S. § 50A-110, in my opinion, clearly expresses that the intent of the General Assembly is that ex parte communications between courts of this State and courts of other states shall be recorded if the content of those communications is substantive. The only exception to the requirements of recordation is if the communication is not substantive. N.C.G.S. § 50A-110(c). I believe the same is true for the other provisions of N.C.G.S. *543§ 50A-110, such as the requirement of notice and an opportunity to be heard, after disclosure of the content of ex parte communications to the parties, and before any final ruling on jurisdiction is made.
The Official Comment directly references N.C.G.S. § 50A-206, and there is nothing in the Official Comment suggesting that the safeguards included in N.C.G.S. § 50A-110 would not apply to N.C.G.S. §§ 204, 206, and 306. N.C.G.S. § 50A-206 does not conflict with N.C.G.S. § 50A-110; nor does it indicate that the “General Provisions” of the UCCJEA (N.C.G.S. §§ 101 to 112) do not apply to the provisions of the UCCJEA falling under the “Jurisdiction” heading (N.C.G.S. §§ 201 to 210).
Second, N.C.G.S. § 50A-206(b) states:
Except as otherwise provided in G.S. 50A-204, a court .of this State, before hearing a child-custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to G.S. 50A-209. If the court determines that a child-custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this Article, the court of this State shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this Article does not determine that the court of this State is a more appropriate forum, the court of this State shall dismiss the proceeding.
N.C.G.S. § 50A-206(b) (emphasis added). Even assuming N.C.G.S. § 50A-110 does not apply to all communications between courts of this State and those of other states, I believe the facts of this case require remand. Our Court addressed a similar factual situation in Harris v. Harris, 202 N.C. App. 584, 691 S.E.2d 133, 2010 WL 520906 (2010) (unpublished opinion). Though Harris is unpublished, I find the following reasoning persuasive1:
Notably, communication is only required under G.S. § 50A-206(b) after the North Carolina court has made a determination of substantial compliance with the UCCJEA. Thus, either (1) the North Carolina court was communicating with the [other state] court after making a determination that the [other state] court *544had proper subject-matter jurisdiction via substantial compliance with the UCCJEA, or (2) the communication was discretionary, in which case a record of the communication was plainly statutorily required [pursuant to N.C.G.S. § 50A-110],
Harris, 2010 WL 520906 at *2 (citation omitted). In the present case, the majority reasons:
Because the record reveals no discretionary communication between the two courts actually occurred, the provisions of N.C. Gen. Stat. § 50A-110 are not implicated. Plaintiff argues that because Judge Hilbum’s 21 February 2011 order indicates that the decision to decline jurisdiction in North Carolina was made “[ajfter reviewing the file, hearing arguments of counsel and reviewing correspondence from and having telephone conferences with the Honorable Margaret M. Foti, Superior Court of New Jersey,” the record necessarily implies that Judge Hilburn held discretionary ex parte communications with Judge Foti without complying with section 50A-110. (Emphasis added.)
I disagree that “the record reveals no discretionary communication between the two courts actually occurred[.]” Judge Hilburn entered an order on 1 December 2010 in which she included the statement: “it appearing to the Court after having a conference with the presiding Judge in New Jersey that New Jersey should have jurisdiction in this matter.” Judge Hilburn then set aside the 1 December 2010 order by order, entered 10 December 2010, in which she stated that “a hearing shall take place on the jurisdiction issue on January 7, 2011 at 9:30 a.m. at which time counsel for the Plaintiff and the presiding New Jersey Judge shall be allowed to participate by telephone regarding the jurisdiction issue.” Judge Hilburn entered the final order in this matter on 21 February 2011, which stated in part: “After reviewing the file, hearing arguments of counsel and reviewing correspondence from and having telephone conferences with the Honorable Margaret M. Foti, Superior Court of New Jersey, Hudson County, the Court declines to exercise jurisdiction in this cause[.]”
The record does not indicate when the trial court determined “that a child-custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with [the UCCJEA].” N.C.G.S. § 50A-206(b). It can be inferred that the trial court made this determination by the time it signed the 21 February 2011 order, but any inference beyond that is speculation. The 1 *545December 2010 order that was set aside indicates only that Judge Hilburn had communicated with the judge in New Jersey and that New Jersey should have jurisdiction. As in Harris,
nothing in the record on appeal indicates that the North Carolina court made a determination of substantial compliance with the jurisdictional requirements of the UCCJEA. Indeed, there is no indication that the trial court considered anything other than its ex parte conversation prior to issuing the order. ... It would undermine the express purpose of the UCCJEA, which seeks to ensure that “a custody decree is rendered in that State which can best decide the case in the interest of the child,” if the court in this matter were permitted to decline jurisdiction without any explanation of its actions. See N.C. Gen. Stat. § 50A-101 (Official Comment) (2009). . ..
Since there is no indication that the trial court made the factual determination necessary to trigger required communication [pursuant to N.C.G.S. § 50A-206], we view the communication between the courts as discretionary. As such, G.S. 50A-110(c) (2009) controls. Consequently, a record of the communication was required to be made and provided to the parties so that they may be “given an opportunity to fairly and fully present facts and arguments on the jurisdictional issue before a determination is made.” N.C. Gen. Stat. § 50A-110 (Official Comment) (2009).
Harris, 2010 WL 520906 at *3. The record before us provides no guidance on the issue of whether the trial court’s communications with the New Jersey court were discretionary pursuant to N.C.G.S. § 50A-110, mandatory pursuant to N.C.G.S. § 50A-206 (or some other statute), or both. The UCCJEA determines whether North Carolina has jurisdiction in matters such as the one before this Court. I do not assume the existence of jurisdictional facts and do not apply a prejudice analysis to an issue of jurisdiction. A court of this State cannot exercise jurisdiction over a child custody matter unless authorized by the UCCJEA. See N.C. Gen. Stat. § 50A-201 (2011) (“a court of this State has jurisdiction to make an initial child-custody determination only if’ certain criteria are met; this section provides “the exclusive jurisdictional basis for making a child-custody determination by a court of this State”); see also N.C.G.S. § 50A-206(a) (“a court of this State may not exercise its jurisdiction under this Part if, at the time of the commencement of the proceeding, a proceeding concerning *546the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this Article” unless that proceeding has been terminated or the other state determines North Carolina is a more convenient forum).
Lastly, the majority contends “substantial compliance” with the dictates of the UCCJEA is all that is required to confer jurisdiction. I disagree.
A North Carolina court either has jurisdiction under the UCCJEA or it is without jurisdiction. N.C.G.S. § 50A-206 states: “If the court determines that a child-custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with [the UCCJEA], the court of this State shall stay its proceeding and communicate with the court of the other state.” It appears it is from this language that the majority holds that only “substantial compliance” with the UCCJEA is required in order for a court of this State to exercise jurisdiction, but this language does not support the position of the majority. I find nothing in the UCCJEA supporting the position of the majority. North Carolina courts must fully comply with the provisions of the UCCJEA when making determinations concerning jurisdiction, and I would remand to the trial court for further action in accordance with the dictates of the UCCJEA.

. I note that the wording of the Harris opinion also suggests that the requirements of N.C.G.S. § 50A-110 might not apply to mandatory communications pursuant to N.C.G.S. § 50A-206.1 do not agree with this distinction.